—Judgment, Supreme Court, New York County (Louis York, J.), entered August 22, 1997, which denied petitioners’ application to annul respondent New York City School Construction Authority’s determination permanently denying petitioner corporation re-qualification status to bid on respondent’s contract, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination is amply supported by, among other facts, the corporate petitioner’s failure to disclose on its application for prequalification the more than 5% interest that the individual petitioner, one of its “Key People”, had in certain other firms, and the clear evidence of the individual petitioner’s past dealings with members of organized crime (see, Matter of P & C Giampilis Constr. Corp. v Diamond, 210 AD2d 64, 65, 66; see also, Matter of DeFoe Corp. v New York City Dept. of Transp., 87 NY2d 754, 760). We have considered petitioners’ other arguments and find them to be without merit. Concur— Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.